12‐2056‐cr 
United States v. McDonald 
 
           UNITED STATES COURT OF APPEALS 
               FOR THE SECOND CIRCUIT 
                        August Term, 2013 
     (Argued:  Dec. 11, 2013  Decided:  July 22, 2014) 
                      Docket No. 12‐2056‐cr 

                                                   
               UNITED STATES OF AMERICA, 
                        Appellee, 

                               v. 

                   ROBERT E. MCDONALD, 
                    Defendant–Appellant. 
                                                   
Before:         CABRANES, SACK, and LYNCH,  
                Circuit Judges. 
       Appeal from a judgment of the United States 
District Court for the Southern District of New York 
(John G. Koeltl, Judge), convicting the defendant on one 
count each of securities fraud, wire fraud, and mail 
fraud.  The defendant argues that after a jury poll 
revealed that the guilty verdict was not unanimous, he 
was entitled to a charge reminding minority jurors not 
to relinquish their conscientiously held beliefs.  Because 
the district court did not err in its response to the jury 
poll, and because the defendantʹs remaining arguments 
are without merit, the judgment of the district court is  
        AFFIRMED. 
                             ARLO DEVLIN‐BROWN 
                             (Jason H. Cowley, Justin 
                             Anderson, on the brief), 
                             Assistant United States 
                                1 
 
                          Attorneys for Preet Bharara, 
                          United States Attorney for the 
                          Southern District of New York, 
                          New York, NY, for Appellee. 
                          STEVEN G. BRILL, Sullivan & 
                          Brill, LLP, New York, NY, for 
                          Defendant–Appellant. 
SACK, Circuit Judge: 
       This appeal is from a judgment of the United 
States District Court for the Southern District of New 
York (John G. Koeltl, Judge), convicting the defendant 
on three federal fraud charges.  The principal issue 
before us is the propriety of the actions taken by a trial 
judge, presiding over a criminal trial, after a jury poll 
revealed that the guilty verdict rendered was not 
unanimous.  In this case, upon learning that at least one 
juror did not join the verdict, the district court, briefly 
and with little elaboration, instructed the jury to 
continue its deliberations.  The defendant asserts that 
this pithy instruction pressured the dissenting juror into 
changing her vote and argues that he was entitled 
instead to the string of exhortations, caveats, and 
qualifications commonly known as a ʺmodified Allen 
charge.ʺ   Appellantʹs Br. at 13 (referring to Allen v. 
United States, 164 U.S. 492 (1896)).  We conclude that 
there was no such requirement in the context and 
circumstances of this case.  We therefore affirm the 
judgment of conviction. 




                             2 
 
                                           BACKGROUND1 
       Defendant Robert E. McDonald was convicted 
after a ten‐day jury trial on one count each of federal 
securities fraud, wire fraud, and mail fraud, all in 
connection with a scheme to raise money to buy several 
hotels in the Midwest.  Throughout the trial, McDonald 
represented himself with the assistance of standby 
counsel. 
        At the close of trial, after deliberating for nearly 
four hours over a two‐day period, the jury announced 
that it had reached a verdict and that the defendant had 
been found guilty on all three counts.  In a poll ordered 
by the district court immediately thereafter, the first ten 
jurors confirmed the guilty verdict.  But when asked 
whether ʺguiltyʺ was her verdict, juror number eleven 
responded ʺno.ʺ  The trial judge discontinued the 
polling, so the twelfth juror was not polled.   
      The trial judge then held a sidebar conference at 
which he told counsel for both sides that he intended to 
instruct the jury to continue deliberating.  Both parties 
agreed.  The judge then told the jury that he would 
ʺsend you back to continue to deliberate to see whether 
you can reach a unanimous verdict, in light of all of the 
instructions that I have given you.ʺ  Trial Tr. at 1407.   
      After the jury resumed deliberations, the judge 
told both parties that he had identified a model jury 
instruction for a situation in which a jury poll reflected 




                                                            
   The undisputed facts relevant to this appeal are canvassed 
    1

in greater detail in the opinion of the district court.  See 
United States v. McDonald, 825 F. Supp. 2d 472, 475–78 
(S.D.N.Y. 2011). 
                                                               3 
 
a lack of unanimity.2  The judge noted that the first part 
of this model instruction tracked what the jury had 
already been told: verdicts must be unanimous, and the 
jury should continue deliberations.  The second part of 
the instruction reflected what is commonly referred to 
as a ʺmodified Allen charge,ʺ see United States v. Haynes, 
729 F.3d 178, 194 (2d Cir. 2013), encouraging the jurors 
to consult with one another and to change their minds if 
convinced of a new view, while counseling them not to 
surrender sincerely held convictions.  The judge stated 
that he was not inclined to give that instruction, but 
asked whether either party had a different view.  
McDonald’s standby counsel, after conferring with 


                                                            
    2    The model instruction read in full: 
              It appears from the answers given from the 
              polling of the jury that your verdict is not 
              unanimous.  As I previously instructed you, 
              the Court cannot accept a verdict of guilty or 
              not guilty unless it is unanimous.  I must 
              therefore ask that you return to the jury room 
              and continue your deliberations.  The 
              instructions which I previously gave still 
              apply. 
              Specifically I remind you that you should 
              discuss and consider the evidence, listen to the 
              arguments of your fellow jurors, present your 
              individual views, and consult with one 
              another.  You should not hesitate to change 
              your views if you are convinced they are 
              erroneous.  However, you should not 
              surrender a conscientiously held conviction 
              simply because you are outnumbered or 
              merely in order to reach a verdict. 
App. 788 (quoting 1–9 Leonard B. Sand et al., Modern 
Federal Jury Instructions—Criminal ¶ 9.12 (2014)). 
                                                               4 
 
McDonald, agreed that the instruction was not 
necessary.  
       After about an hour of additional deliberation, 
the jury again returned a guilty verdict, which a jury 
poll confirmed was unanimous.  The judgment of 
conviction was entered on May 10, 2012, and McDonald 
was sentenced principally to 70 monthsʹ imprisonment. 
After trial and before sentencing, McDonald moved for 
a new trial under Federal Rule of Criminal Procedure 
33, arguing that the district courtʹs instruction that the 
jury continue its deliberations was ʺimproper and 
coercive.ʺ  United States v. McDonald, 825 F. Supp. 2d 
472, 474 (S.D.N.Y. 2011).  The district court denied this 
motion on November 22, 2011.  Id. at 484. 
       McDonald appeals.  He renews his argument that 
the district courtʹs supplemental instruction to the jury 
was unduly coercive.  He also challenges aspects of the 
courtʹs initial jury instructions, certain evidentiary 
rulings, and the basis for the securities fraud charge.   
                      DISCUSSION 
        If a jury poll reveals that a verdict is not 
unanimous, the trial judge ʺmay direct the jury to 
deliberate further or may declare a mistrial and 
discharge the jury.ʺ  Fed. R. Crim. P. 31(d); accord United 
States v. Rastelli, 870 F.2d 822, 835 (2d Cir.), cert. denied, 
493 U.S. 982 (1989).  Because this rule ʺentrusts the trial 
judge with a measure of discretion, the reasonable 
exercise of this discretion should be accorded proper 
deference by a reviewing court.ʺ  United States v. 
Gambino, 951 F.2d 498, 501 (2d Cir. 1991) (internal 
quotation marks omitted), cert. denied, 504 U.S. 918 
(1992); see also United States v. Thomas, 303 F.3d 138, 142 
(2d Cir. 2002) (stating that denial of motion for a new 
trial is reviewed for abuse of discretion).   


                              5 
 
       Our review is further limited in cases such as this, 
where the defendant failed to raise a timely objection to 
the judgeʹs jury instruction.  United States v. Nouri, 711 
F.3d 129, 138 (2d Cir.) (stating that review in these 
circumstances is limited to plain errors affecting 
substantial rights and the fairness or integrity of judicial 
proceedings), cert. denied, 134 S. Ct. 309 (2013); see also 
United States v. Martinez, 446 F.2d 118, 120 (2d Cir.) 
(applying plain error review to an Allen charge), cert. 
denied, 404 U.S. 944 (1971); Fed. R. Crim. P. 30(d) & 52(b) 
(stating that failure to object to a jury instruction 
ʺprecludes appellate review,ʺ except in situations 
involving plain error).  For the following reasons, we 
conclude that the district courtʹs instruction was wholly 
appropriate and therefore did not constitute error, let 
alone plain error.3 
       When a trial judge issues a supplemental 
instruction to a divided jury, its propriety turns, at least 
in part, on whether the charge ʺtends to coerce 
undecided jurors into reaching a verdict—that is, 
whether the charge encourages jurors to abandon, 
without any principled reason, doubts that any juror 
conscientiously holds as to a defendantʹs guilt.ʺ  United 
States v. Vargas‐Cordon, 733 F.3d 366, 377 (2d Cir. 2013) 
(internal quotation marks omitted).   We must ʺconsider 
the supplemental charge given by the trial court in its 
                                                            
   Indeed, as we noted in United States v. Hertular, 562 F.3d 
    3

433 (2d Cir. 2009), when a defendant ʺnot only fail[s] to 
object to the challenged charge,ʺ but also ʺspecifically 
endorse[s]ʺ the instruction, ʺ[s]uch endorsement might well 
be deemed a true waiver.ʺ  Id. at 444 (citations and internal 
quotation marks omitted).  We need not decide whether the 
defendantʹs express acceptance of the district courtʹs 
proposed instruction was a ʺtrue waiver,ʺ however, as we 
conclude that, assuming plain error review is appropriate 
here, there was no error in the district courtʹs instruction. 
                                                               6 
 
context and under all the circumstances.ʺ  Lowenfield v. 
Phelps, 484 U.S. 231, 237 (1988) (internal quotation 
marks omitted).  In undertaking this assessment, we 
adopt the viewpoint of a juror in the minority position.  
See Smalls v. Batista, 191 F.3d 272, 280–81 (2d Cir. 1999). 
       Applying these standards, we conclude that the 
district courtʹs supplemental charge was not coercive.  
The instruction did not intimate to the jurors that all 
twelve were required to reach an agreement.  It asked 
only that the jury continue deliberations ʺto see 
whetherʺ a unanimous verdict were possible.  Trial Tr. 
at 1407.  In this respect, the instruction is substantially 
similar to the supplemental charge that this Court 
approved in Spears v. Greiner, 459 F.3d 200 (2d Cir. 
2006), cert. denied, 549 U.S. 1124 (2007), in which the 
court ʺasked the jurors to consider the facts ʹwith an 
attempt to reach a verdict if that be possible.ʹʺ  Id. at 206 
(emphasis in Spears) (internal quotation marks omitted).  
As in Spears, the courtʹs instruction in this case did not 
urge dissenting jurors to alter their views or encourage 
the jurors to attempt to persuade each other.  See id.  It 
did not give the ʺincorrect and coerciveʺ impression 
ʺthat the only just result was a verdict,ʺ United States v. 
Haynes, 729 F.3d at 194, or that the dissenting juror ʺhad 
no other choice but to convince or surrender,ʺ Smalls, 
191 F.3d at 280.  Rather, the courtʹs brief instruction, on 
its face, left open the possibility that the jurors would 
have principled disagreements that would prevent 
them from reaching a unanimous verdict.   
      The context in which the instruction was given 
further supports our conclusion that the charge was not 
coercive.  The district court told the jury to continue its 
deliberations ʺin light of all of the instructions that I 
have given you.ʺ  Trial Tr. at 1407.  This instruction 
referenced the courtʹs original charge, which both 
required the jurors to engage in robust deliberation and 

                             7 
 
urged them to hold fast to their conscientiously held 
beliefs.  See id. at 1358; Spears, 459 F.3d at 206 (approving 
a supplemental instruction where the initial charge 
ʺinclude[d] cautionary language telling jurors that they 
had a right to stick to their arguments and stand up for 
their own strong opinionsʺ).  Moreover, the fact that the 
defendant and his standby counsel initially approved of 
the district courtʹs approach to the non‐unanimous 
verdict ʺindicates that the potential for coercion argued 
now was not apparent . . . on the spot.ʺ  Lowenfield, 484 
U.S. at 240; accord Spears, 459 F.3d at 206.  
       The defendant nonetheless argues that he was 
entitled to additional language ʺadmonishing [each] 
juror not [to] abandon any conscientiously held beliefs.ʺ  
Appellantʹs Br. at 23.  This argument invokes more than 
a century of jurisprudence dealing with so‐called ʺAllen 
charges,ʺ a term that refers to the Supreme Courtʹs 
decision in Allen v. United States, 164 U.S. 492, 501–02 
(1896).   In disposing of this argument, it may be helpful 
to disentangle our increasingly complicated 
jurisprudence regarding Allen charges from the 
principles that govern our assessment of the district 
courtʹs straightforward and wholly proper instruction 
in this case. 
       ʺThe Allen or ʹdynamiteʹ charge is designed to 
blast loose a deadlocked jury.ʺ  Green v. United States, 
309 F.2d 852, 854 (5th Cir. 1962) (Wisdom, J.).  The 
ʺdefining characteristicʺ of this charge ʺis that it asks 
jurors to reexamine their own views and the views of 
others.ʺ4  Haynes, 729 F.3d at 192 (internal quotation 

                                                            
    The Allen charge today comes in two versions: a 
    4

ʺtraditionalʺ charge that urges minority jurors to reconsider 
their views in light of the majority, and a more even‐handed 
ʺmodifiedʺ charge that asks all jurors—minority and 
majority—to reexamine their own views and consider the 
                                                               8 
 
marks omitted).  ʺIts function is to emphasize that a 
verdict is in the best interests of both prosecution and 
defense,ʺ and to avoid the hefty costs of retrial when it 
is possible for the jury to reach a unanimous verdict 
ʺwithout any juror yielding a conscientious conviction.ʺ  
United States v. Hynes, 424 F.2d 754, 757 (2d Cir.) 
(internal quotation marks omitted), cert. denied, 399 U.S. 
933 (1970).   
       We generally require that judges muffle the 
explosive effects of the Allen charge by adding 
mitigating language.  A ʺnecessary componentʺ of any 
charge encouraging jurors to reconsider their views, 
therefore, is a further instruction ʺadmonish[ing] the 
jurors not to surrender their own conscientiously held 
beliefs.ʺ  Smalls, 191 F.3d at 279.  In other words, we 
generally expect that a trial judge using an Allen‐type 
supplemental charge will employ both components:  He 
or she will both urge jurors to try to convince each other 
and remind jurors to adhere to their conscientiously 
held views.  See Spears, 459 F.3d at 206; Smalls, 191 F.3d 
at 278 (stressing that the charge in that case ʺwas 
unconstitutionally coercive because it both (1) obligated 
jurors to convince one another that one view was 
superior to another, and (2) failed to remind those jurors 
not to relinquish their own conscientiously held beliefsʺ 
(emphasis in original)). 
       In light of these characteristics, it should be clear 
that the district courtʹs instruction was not an Allen 
charge at all.  See McDonald, 825 F. Supp. 2d at 479–80 
                                                                                                                                     
views of others.  See, e.g., Allen, 164 U.S. at 501–02 (reflecting 
the traditional charge); Vargas‐Cordon, 733 F.3d at 377–78 
(upholding a traditional charge, though emphasizing that it 
ʺshould be used sparingly, and with cautionʺ); Haynes, 729 
F.3d at 193 (discussing the distinction).  This distinction is 
not important here, and the principles discussed above 
apply to both variants. 
                                                                9 
 
(explaining the difference between an Allen charge and 
the kind of instruction at issue here).  The instruction 
contained no language ʺobligat[ing] jurors to convince 
one another that one view was superior,ʺ which 
ordinarily would require the inclusion of further 
cautionary language.  Smalls, 191 F.3d at 278.  And we 
find nothing in the context and circumstances of this 
case that would require the cautionary language despite 
the absence of any Allen‐type instruction to reconsider 
oneʹs views.  See, e.g., Spears, 459 F.3d at 204 n.3, 206–07 
(noting that a supplemental charge must be evaluated 
in context regardless of how it is characterized, and 
finding no undue coercion); cf. Jimenez v. Myers, 40 F.3d 
976, 981 (9th Cir. 1993) (per curiam) (finding that, even 
without explicitly using the language of an Allen charge, 
ʺthe trial courtʹs comments and conduct amounted 
to . . . a de facto Allen chargeʺ requiring the mitigating 
language). 
       In the circumstances presented by this case, we 
think that the district courtʹs approach was a prudent 
one.5  The courtʹs instruction correctly carried no 
                                                            
   Judge Sand, commenting on the model instruction 
    5

proposed in his treatise, suggests to the contrary that a 
modified Allen charge ʺshould be given whenever the poll of 
the jury reveals that the verdict was not unanimous.ʺ  Sand 
et al., supra note 2, ¶ 9.12 (emphasis added) (stressing that 
jurors should be reminded of their duty to deliberate 
ʺbecause it seems unlikely that a juror would express a 
negative answer during a poll unless there had been a 
failure of communication among the jurorsʺ).  We think that 
the district courtʹs brief request in this case that the jurors 
continue their deliberations will provide, in many situations, 
a sensible and manageable alternative to the often unwieldy 
instructions of a full modern Allen charge.  At least one other 
circuit takes a similar approach, instructing jurors only to 
ʺreturn to the jury room and continue deliberations.ʺ  Id. 
(quoting Eighth Circuit pattern jury instructions). 
                                                               10 
 
implication that any juror opposing conviction was 
obligated to reconsider her views.  We need not address 
whether any type of Allen charge would have been 
permissible here, because that issue is not before us.  
But we do note that modern Allen charges have become 
increasingly lengthy and complex, and therefore district 
judges should be mindful of presenting them in a way 
that aids, rather than confuses, the jury.  See George C. 
Thomas III & Mark Greenbaum, Justice Story Cuts the 
Gordian Knot of Hung Jury Instructions, 15 Wm. & Mary 
Bill Rts. J. 893, 923–24 (2007) (reprinting, ʺat the risk of 
boring the reader to death . . . a typical modern Allen 
chargeʺ).  This applies with even greater force in 
circumstances where the ʺdynamiteʺ language of an 
Allen charge, even with the mitigating language, is 
given immediately after a jury poll reveals a lone 
dissenter.  See Lowenfield, 484 U.S. at 253–54 (Marshall, 
J., dissenting) (noting that ʺan Allen charge given on the 
heels of a jury poll poses special risks of coercionʺ).  
Such a circumspect approach avoids the implication 
that the trial court is exerting pressure on the jury to 
reach a decision.   
                    CONCLUSION 
       We conclude that the challenged jury instruction 
in this case, considered in its context and circumstances, 
did not tend to coerce jurors into reaching a verdict.  
The instruction did not urge jurors to reconsider their 
views, and the defendant was not entitled, in this 
context, to a further charge counseling jurors to hold 
fast to their conscientiously held beliefs.   We have 
considered the defendantʹs remaining arguments on 
appeal, and we find them to be without merit.  The 
judgment of the district court is therefore AFFIRMED. 




                             11